SIDLEY AUSTIN llp 787 Seventh Avenue New York, NY 10019 (212) 839 5300 (212) BEIJING BRUSSELS CHICAGO DALLAS FRANKFURT GENEVA HONG KONG houston LONDON LOS ANGELES NEW YORK PALO ALTO SAN FRANCISCO SHANGHAI SINGAPORE SYDNEY TOKYO WASHINGTON, D.C. Founded 1866 April 12, 2013 Sentinel Group Funds, Inc. One National Life Drive Montpelier, VT 05604 Re: Reorganization of Sentinel Mid Cap Fund and Sentinel Mid Cap II Fund Ladies and Gentlemen: You have requested our opinion as to certain Federal income tax consequences of (i) the acquisition by Sentinel Mid Cap Fund (the “Acquiring Fund”) an open-end registered management investment company organized as a series of Sentinel Group Funds, Inc., a Maryland corporation (the “Corporation”), of substantially all of the assets of Sentinel Mid Cap II Fund (the “Target Fund”), an open-end registered management investment company also organized as a series of the Corporation, and the assumption by the Acquiring Fund of certain liabilities of the Target Fund (the “Assumed Liabilities”), and (ii) the simultaneous distribution of newly‑issued Class A shares of common stock, par value $0.01 per share, Class C shares of common stock, par value $0.01 per share, and Class I shares of common stock, par value $0.01 per share, of the Acquiring Fund (Class A, Class C, and Class I defined as the “Acquiring Fund Shares”) to shareholders of the Target Fund (the steps in (i) and (ii) together, the “Reorganization”). After the Reorganization, the Target Fund will cease to operate, will have no assets remaining, will have final Federal and state (if any) tax returns filed on its behalf and will have all of its shares cancelled under Maryland law. This opinion letter is furnished pursuant to Section 6(e) of the Amended and Restated Agreement and Plan of Reorganization, dated as of January 18, 2013, by and between the Corporation, on behalf of the Acquiring Fund, the Corporation, as a condition of closing. All terms used herein, unless otherwise defined, are used as defined in the Plan. In rendering our opinion, we have reviewed and relied upon (a) the Plan, (b) the Joint Proxy Statement and Prospectus, dated February 25, 2013, contained in the Registration Statement on Form N-14 (File No. 333-186165) of Sentinel Group Funds, Inc., as amended and supplemented to date (the “N-14 Registration Statement”), and (c) certain representations concerning the Reorganization made by the Acquiring Fund and the Target Fund in letters dated April 12, 2013 (together, the “Representations”). NY1 8745462v.1 Sentinel Group Funds, Inc. April 12, 2013 Page 2 Based upon current law, including cases and administrative interpretations thereof and on the reviewed materials listed above, and subject to the conditions and limitations set forth herein, it is our opinion that: 1.
